ZEL M. FISCHER, Judge.
I concur in the principal opinion. The circuit court involved here would not have anticipated that the generosity it extended to Amy Strauser and Sharon Edmonds — in the form of granting them another chance to complete probation without a conviction on their record and without incarceration even after they failed to comply with the terms of their probation — would be “rewarded” with the court losing the legal authority to revoke probation when these probationers once again violated the terms of their respective probation.
In light of the fact that § 559.036.8, RSMo Supp.2012, requires that “every reasonable effort” be made to notify the probationer and to conduct the hearing prior to the expiration of the probationary period, future circuit courts in situations like those at issue here will undoubtedly— at a minimum — revoke probation, impose a sentence, and thereafter suspend the execution of the sentence so an additional term of probation can be ordered, resulting in a conviction on the probationer’s criminal record. Alternatively, circuit courts faced with this dilemma will likely revoke probation, impose a sentence, and order the sentence to be executed.
This Court’s authority to issue an extraordinary writ is always a matter of discretion, and a probationer who absconds near the end of a probationary term or otherwise contributes to the cause of the supervising court’s failure to notify the probationer or conduct probation revocation proceedings prior to the expiration of the probation term should not necessarily expect this Court to view the situation to be so extraordinary as to justify the issuance of a writ of prohibition.1
*805Further, the legislature amended § 559.105, effective August 28, 2013, which will make it rarer for a similar case regarding failure to satisfy restitution as a condition of probation to result in the loss of legal authority to revoke probation. Section 559.105.2, RSMo Supp.2013, provides that a probationer ordered to pay restitution shall not be released from probation until restitution is complete, and “[i]f full restitution is not made within the original term of probation, the court shall order the maximum term of probation allowed for such offense.” However, as most sentencing courts already give the maximum five-year probation term when ordering a probationer to pay a significant amount of restitution, the 2013 amendment to section 559.105.3 likely will result in the more significant change in sentencing practice. Section 559.105.3 now provides for restitution to be a condition of parole and requires the board of probation and parole not to “release any person from any term of parole ... until the person has completed such restitution, or until the maximum term of parole for such offense has been served.” This amendment repeals the prior prohibition against requiring a prisoner both to serve a prison term and to pay restitution and, therefore, relieves sentencing courts from having to choose between a prison term and restitution — a choice that today’s decision makes harder than ever. Instead, under the new section 559.105.3, anytime a sentencing court believes that a prison term is warranted — or does not believe that the defendant will make full restitution within the maximum five-year probation period — the court can remand the defendant to the department of corrections for a lengthy term and be assured that the defendant will be required to pay restitution during the portion of that term that the defendant is on parole. The fact that such an approach avoids the catch-22 created by today’s decision, increases time to pay restitution while on parole, and reduces the circuit courts’ already overburdened probation review dockets will make such an approach very difficult to resist.
In conclusion, as defendants’ counsel in these cases admitted in oral argument, this Court’s decision will operate to the distinct disadvantage of many future defendants. However, this Court is obligated to adhere to the words of the statute, and any adjustments to the balance struck by section 559.036.8 (as now declared by this Court) and the 2013 amendments to section 559.105 must be made by the General Assembly.

. The statutory requirement to use "every reasonable effort” to conduct a hearing within the term of probation, in my view, does not *805prevent a supervising court that has timely suspended probation pursuant to § 559.036.7 and manifested an intent to proceed with the revocation proceeding by issuing a warrant from conducting the revocation hearing whenever the probationer is returned to the supervising court for revocation proceedings.